Citation Nr: 0106883	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-05 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for adenocarcinoma of 
the prostate due to exposure to ionizing radiation in 
service.

2. Entitlement to service connection for malignant melanoma 
due to exposure to ionizing radiation in service.

3. Entitlement to service connection for degenerative joint 
disorders due to exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	Robert Savoy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

INTRODUCTION

The veteran had active duty from June 1949 to October 1952.  

This matter comes before the Board of Veterans' Appeals from 
a December 1998 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant appeared at a personal 
hearing before the undersigned, conducted at the RO in 
November 2000.


REMAND

Adenocarcinoma of the prostate was diagnosed and treated in 
1997.  The veteran was also treated for a malignant melanoma, 
level II, on the left arm in 1997.  Recently submitted 
evidence indicates that he underwent surgery for an 
additional malignant melanoma of the left upper back in March 
1999.  He has received medical treatment, including surgical 
procedures, for multiple joint problems for a number of 
years.  The veteran contends that all these conditions 
resulted from his exposure to ionizing radiation during 
service.

Development in accordance with 38 C.F.R. § 3.311 was 
undertaken by the RO.  It has been confirmed by the Defense 
Special Weapons Agency that the veteran was a participant in 
Operation GREENHOUSE in 1951.  A scientific dose 
reconstruction shows the veteran's total radiation dose as 
3.7 rem gamma (upper bound 4.3).  There was no exposure to 
neutron radiation.  The skin dose to the veteran's arm is 35 
rem.  The skin dose to the veteran's back is undetermined, as 
a malignant melanoma of the left upper back had not been 
shown at the time of the requested dose assessment.  The 
veteran's total committed dose equivalents to the prostate, 
bladder, and bone are less than 0.1 rem.  

Prior to the case being forwarded to the VA Under Secretary 
for Benefits, the veteran submitted written medical opinions 
from his private physicians.  Dr. Sodroski, an Associate 
Professor of Pathology at Harvard Medical School, in his 
December 1997 letter, cited specific medical/scientific 
treatises which he had relied upon in reaching his medical 
opinion.  Although requested to do so, the subsequent opinion 
by the Chief Public Health and Environmental Hazards Officer, 
on behalf of the VA Under Secretary for Health, dated in 
November 1998, did not specifically address either Dr. 
Sodroski's medical opinion or the references cited therein.  
Nor does the subsequent opinion of the Under Secretary of 
Benefits provide a more complete rationale.  Thus additional 
development, to include a more detailed opinion from the 
Under Secretary of Benefits, is necessary before appellate 
review is undertaken.  See Stone v. Gober, 14 Vet. App. 116 
(2000).

The Board further notes that in February 2001, the veteran 
submitted additional medical opinions from Dr. Cody and Dr. 
Sodroski (with cites to additional medical/scientific 
references).  On remand, these too should be addressed in the 
written opinion of the Under Secretary of Benefits, and in 
the medical opinion of the Under Secretary for Health, if 
such an opinion is requested.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1. The RO should refer for further review by 
the Under Secretary for Benefits the 
veteran's claims for service connection 
for adenocarcinoma of the prostate, 
malignant melanoma, and degenerative 
joint disorders claimed to be due to 
exposure to ionizing radiation pursuant 
to 38 C.F.R. § 3.311(b)(1), with 
appropriate consideration of Stone v. 
Gober, 14 Vet. App. 116 (2000), where 
applicable.  

2. Then, the veteran should be afforded VA 
examinations by the appropriate 
specialists, to determine the most 
probable etiology of his adenocarcinoma 
of the prostate, malignant melanoma, and 
degenerative joint disorders.  The claims 
file must be reviewed by the examiner(s) 
in conjunction with the examination.  All 
indicated tests and studies should be 
conducted and all findings reported in 
detail.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
adenocarcinoma of the prostate, malignant 
melanoma, and degenerative joint disorder 
are related to his active service, 
including to any exposure to ionizing 
radiation during service.  A complete 
rationale should be provided for all 
opinions offered.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures in sections 3 and 
4 of the Act (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.

4. Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


